UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22499 The Cushing Renaissance Fund (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440, Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road, Suite 440, Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2014 Item 1. Schedule of Investments. The Cushing® Renaissance Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2014 Common Stock- 59.5% (1) Shares Fair Value Chemicals - 10.9% (1) Netherlands - 4.7% (1) LyondellBasell Industries NV (2) $ United States - 6.2% (1) The Dow Chemical Company (2) E.I. du Pont de Nemours and Company (2) Westlake Chemical Corp. Engineering & Construction - 5.9% (1) Netherlands - 2.4% (1) Chicago Bridge & Iron Co. (2) United States - 3.5% (1) Chart Industries Inc. (3) Jacobs Energy Group Inc. (3) KBR, Inc. Quanta Services, Inc. (3) Exploration & Production - 3.1% (1) United States - 3.1% (1) Cabot Oil & Gas Corporation EOG Resources, Inc. Occidental Petroleum Corporation Rosetta Resources Inc. (3) RSP Permian Inc. (3) Industrials - 6.6% (1) United States - 6.6% (1) Flowserve Corporation Fluor Corporation MRC Global Inc. (3) Trinity Industrials, Inc. United Rentals, Inc. (3) Integrated Oil - 1.7% (1) Netherlands - 1.7% (1) Royal Dutch Shell PLC Machinery - 1.2% (1) United States - 1.2% (1) ITT Corporation Wabtec Corporation Manufacturing - 2.3% (1) United States - 2.3% (1) Dresser-Rand Group Inc. (3) FMC Technologies Inc. (3) GreenBrier Companies Inc. (3) Oil and Gas Services - 3.4% (1) Bermuda - 1.3% (1) Seadrill Limited Netherlands - 0.0% (1) Franks Intl 62 United States - 2.1% (1) Cameron International Corporation (3) Hornbeck Offshore SVCS Inc. (3) Refining - 9.4% (1) United States - 9.4% (1) HollyFrontier Corporation (2) Marathon Petroleum Corporation (2) Phillips 66 (2) Tesoro Corporation Western Refining Inc. Transportation - 10.0% (1) Bermuda - 2.6% (1) Gaslog LTD Golar LNG Ltd. Canada - 0.6% (1) Canadian Pacific Royalty Limited Republic of the Marshall Islands - 2.6% (1) Ardmore Shipping Corporation Navigator Holdings Limited (3) United States - 4.2% (1) Genesee & Wyoming Inc. (3) Kirby Corp. (3) Quality Distribution Inc. (3) Swift Trasportation Co. (3) Utilities - 5.0% (1) United States - 5.0% (1) Duke Energy Corporation PG&E Corp. PPL Corp. (2) The Southern Company Total Common Stock (Cost $80,558,832) $ Master Limited Partnerships and Related Companies- 32.4% (1) Chemicals - 1.9% (1) United States - 1.9% (1) Petrologistics, L.P. $ Crude Oil/ Refined Products Pipelines and Storage - 9.4% (1) United States - 9.4% (1) Cheniere Energy Partners, L.P. (2) Phillips 66 Partners, L.P. (2) Tesoro Logistics Partners, L.P. (2) World Point Terminals, L.P. Materials - 0.9% (1) United States - 0.9% (1) OCI Partners, L.P. (3) Natural Gas Gatherers & Processors - 1.3% (1) United States - 1.3% (1) QEP Midstream Partners, L.P. Other - 1.4% (1) Republic of the Marshall Islands - 1.4% (1) Seadrill Partners, LLC Refining - 4.8% (1) United States - 4.8% (1) Calumet Specialty Products Partners, L.P. (2) Delek Logistics Partners, L.P. (2) Shipping - 8.6% (1) Republic of the Marshall Islands - 8.6% (1) Capital Product Partners, L.P. (2) Knot Offshore Partners, L.P. Navios Maritime Partners, L.P. Teekay LNG Partners, L.P. Teekay Offshore Partners, L.P. (2) Upstream - 4.1% (1) United States - 4.1% (1) Legacy Reserves, L.P. Memorial Production Partners, L.P. QR Energy, L.P. Total Master Limited Partnerships and Related Companies (Cost $44,285,321) $ Principal Senior Notes - 24.3% (1) Amount Engineering & Construction - 3.1% (1) United States - 3.1% (1) Zachry Holdings Inc., 7.500%, due 02/01/2020 (2) (4) $ Exploration and Production - 12.6% (1) United States - 12.6% (1) Barrett Bill Corp., 7.000%, due 10/15/2022 Comstock Res Inc., 7.750%, due 04/01/2019 Denbury Res Inc., 4.625%, due 07/15/2023 Penn Va Corp., 8.500%, due 05/01/2020 Resolute Energy Corp., 8.500%, due 05/01/2020 Sanchez Energy Corp., 7.750%, due 06/15/2021 (4) Metals & Mining - 2.5% (1) United States - 2.5% (1) Cliffs Natural Resources Inc., 6.250%, due 10/01/2040 Oil & Gas Services - 3.8% (1) United States - 3.8% (1) Key Energy SVCS Inc., 6.750%, due 03/01/2021 Northern Oil & Gas Inc., 8.000%, due 06/01/2020 Refining - 2.3% (1) United States - 2.3% (1) Western Refining Inc., 6.250%, due 04/01/2021 Total Senior Notes (Cost $41,058,008) $ Short-Term Investments - Investment Companies - 1.6% (1) Shares United States - 1.6% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.01% (5) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (5) Fidelity Money Market Protfolio - Institutional Class, 0.04% (5) First American Government Obligations Fund - Class Z, 0.01% (5) Invesco STIC Prime Portfolio, 0.04% (5) Total Short-Term Investments (Cost $2,732,588) $ Total Investments - 117.8% (1) (Cost $168,634,749) $ Liabilities in Excess of Other Assets - (17.8)% (1) ) Net Assets Applicable to Common Stockholders - 100.0% (1) $ SCHEDULE OF WRITTEN CALL OPTIONS Options - (0.0)%(1) United States - (0.0)% (1) Contracts E.I. du Pont de Nemours and Company Call Option Expiration: April 2014, Exercise Price: $70.00 ) $ ) HollyFrontier Corporation Call Option Expiration: April 2014, Exercise Price: $50.00 ) ) LyondellBasell Industries Call Option Expiration: April 2014, Exercise Price: $92.50 ) ) Marathon Petroleum Corporation Call Option Expiration: April 2014, Exercise Price: $95.00 ) ) Phillips 66 Call Option Expiration: April 2014, Exercise Price: $82.50 ) ) Total Options (Proceeds $83,075) $ ) Calculated as a percentage of net assets applicable to common stockholders. All or a portion of these securities are held as collateral pursuant to the loan agreements. No distribution or dividend was made during the fiscal year ended February 28, 2014.As such, it is classified as a non-income producing security as of February 28, 2014. Restricted security under Rule 144A under the Securities Act of 1933, as amended. Rate reported is the current yield as of February 28, 2014. Tax Basis The cost basis of investments for federal income tax purposes at February 28, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * The above table only reflects tax adjustments through November 30, 2013.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Fair Value Measurements Various inputs that are used in determining the fair value of the Cushing Renaissance Fund’s (the “Fund”) investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description February 28, 2014 (Level 1) (Level 2) (Level 3) Assets Equity Securities Common Stock (a) $ $ $
